Title: From George Washington to Henry Knox, 15 October 1787
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon October 15th 1787

Your favor of the 3d instt came duly to hand.
The fourth day after leaving Phila. I arrived at home, and found Mrs Washington and the family tolerably well, but the fruits of the Earth almost entirely destroyed by one of the severest droughts (in this neighbourhood) that ever was experienced. The Crops generally, below the Mountains are injured; but not to the degree that mine, & some of my Neighbours, are here.
The Constitution is now before the judgment seat. It has, as was expected, its adversaries, and its supporters; which will preponderate is yet to be decided. The former, it is probable, will be most active because the Major part of them it is to be feared, will be governed by sinester and self important considerations on which no arguments will work conviction—the opposition from another class of them (if they are men of reflection, information and candour) may perhaps subside in the solution of the following plain, but important questions. 1. Is the Constitution which is submitted by the Convention preferable to the government (if it can be called one) under which we now live? 2. Is it probable that more confidence will, at this time, be placed in another Convention (should the experiment be tried) than was given to the last? and is it likely that there would be a better agreement in it? Is there not a Constitutional door open for alterations and amendments, & is it not probable that real defects will be as readily discovered after, as before, trial? and will not posterity be as ready to apply the remedy as ourselves, if there is occasion for it, when the mode is provided? To think otherwise will, in my judgment, be ascribing more of the amor patria—more wisdom—and more foresight to ourselves, than I conceive we are entitled to.

It is highly probable that the refusal of our Govr and Colo. Mason to subscribe to the proceedings of the Convention will have a bad effect in this State; for as you well observe, they must not only assign reasons for the justification of their conduct, but it is highly probable these reasons will appear in terrific array, with a view to alarm the people—Some things are already addressed to their fears and will have their effect. As far however as the sense of this part of the Country has been taken it is strongly in favor of the proposed Constitution. further I cannot speak with precision—If a powerful opposition is given to it the weight thereof will, I apprehend, come from the Southward of James River, & from the Western Counties.
Mrs Washington & the family join me in every good wish for you and Mrs Knox—and with great and sincere regard I am, My dear Sir Yr Affecte

Go: Washington

